Citation Nr: 1037810	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for atypical psychosis, now claimed as schizophrenia 
(hereinafter, acquired psychiatric disability), has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1991 to July 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision that declined to 
reopen a claim for service connection for an acquired psychiatric 
disability on the basis that new and material evidence had not 
been received.  The Veteran timely appealed.

In a May 2007 decision, the Board denied the Veteran's 
application to reopen the claim.

The Veteran appealed the May 2007 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2009 Joint Motion for Remand, the parties moved to vacate 
the Board decision and remand the case to the Board.  The Court 
granted the motion.  Thereafter, the case was returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

In the Joint Motion, the parties essentially agreed that the 
Veteran had not received proper VCAA notice regarding the claim 
on appeal.  A VCAA notice letter sent to the Veteran in December 
2002 did not state the reasons for the previous denial of the 
Veteran's claim, and did not fully explain what evidence would be 
necessary to establish service connection.

Specifically, VCAA notice in a new and material evidence claim 
(1) must notify a claimant of the evidence and information that 
is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element, or elements required 
to establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

In the October 1994 rating decision, the RO denied service 
connection for a psychiatric disability on the basis that a 
psychiatric disability (however diagnosed) existed prior to 
service, and was not aggravated during service, and that a 
schizotypal personality disorder was not a disease or injury for 
which disability compensation benefits could be paid.

Although the RO or AMC, in December 2002, sent a VCAA notice 
letter to the Veteran, that letter did not notify the Veteran of 
the elements required to establish service connection that were 
found insufficient in the last previous final denial.  VA has not 
satisfied the notification requirements of the VCAA as 
interpreted in Kent.  

Accordingly, the case is REMANDED for the following action, 
consistent with the Court's order:

1.  The RO or AMC should furnish to the 
Veteran and his representative, a letter 
providing notification required by the VCAA 
as regards reopening the claim for service 
connection for an acquired psychiatric 
disability.  The letter should provide 
notice as to the type of evidence necessary 
to substantiate the claim, including 
information pertaining to service 
connection and new and material evidence, 
what evidence the Veteran is responsible 
for obtaining, what evidence VA will 
undertake to obtain, and the reasons for 
the last final denial in October 1994 (a 
psychiatric disability, however diagnosed, 
existed prior to service, and was not 
aggravated during service, and that a 
schizotypal personality disorder with 
dependent traits was not a disease or 
injury for compensation purposes).  The 
letter should also include an explanation 
of what is needed to substantiate the 
elements-namely, evidence of current 
disability, competent evidence showing the 
onset of psychiatric disability in service 
or a psychosis within the first post-
service year; or if pre-existing service, 
competent evidence that psychiatric 
disability permanently increased in 
severity during service; and competent 
evidence of a link between current 
disability and service.
 
2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim to reopen on 
appeal.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC.  The Veteran and his 
representative may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


